Exhibit 10.90

 

FIFTH AMENDMENT TO PURCHASE AND SALE CONTRACT FOR SIENNA BAY

 

            This Fifth Amendment to Purchase and Sale Contract (this
“Amendment”) is made as of December 11, 2009 between CCIP/3 SANDPIPER, LLC, a
Delaware limited liability company ("Seller") and DT GROUP DEVELOPMENT, INC., a
California Corporation (“Purchaser”).

W I T N E S S E T H:

            WHEREAS, Seller and Purchaser entered into that certain Purchase and
Sale Contract, dated as of August 14, 2009, as amended by (i) First Amendment to
Purchase and Sale Contract for Sienna Bay dated as of October 8, 2009, (ii)
Second Amendment to Purchase and Sale Contract for Sienna Bay dated as of
November 10, 2009, (iii) Third Amendment to Purchase and Sale Contract for
Sienna Bay dated as of November 12, 2009 and (iv) Fourth Amendment to Purchase
and Sale Contract for Sienna Bay dated as of November 25, 2009 (collectively,
the “Contract”), with respect to the sale of that certain property known as
Sienna Bay, having an address at 10501 3rd Street North, St. Petersburg, FL
33716, and as more particularly described in the Contract; and

            WHEREAS, Seller and Purchaser desire to amend certain provisions of
the Contract as hereinafter set forth.

            NOW, THEREFORE, in consideration of the mutual covenants herein
contained, the sum of $10.00 and other good and valuable consideration, the
mutual receipt and legal sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

1.      Capitalized Terms.     Capitalized terms used in this Amendment shall
have the meanings given to them in the Contract, except as expressly otherwise
amended or defined herein.

2.      Additional Deposits.  (a)  The definition of “Non-refundable Deposit”
set forth on Schedule 1 of the Contract is hereby modified to mean “the full
amount of the Deposit”.

            (b)  On the earlier to occur of (x) the closing of the Solana
Property and (y) December 29, 2009, Purchaser shall deposit an additional
$55,000 with Escrow Agent.  Upon making such deposit (and prior to giving effect
to the terms of Section 3 below), the total Non-refundable Deposit under the
Contract shall be $697,000.

3.      Release of Deposits.  The following shall occur upon the earlier to
occur of (i) the closing of the Solana Property and (ii) December 29, 2009: 

(a) the full amount of the deposit under the Solana Contract (i.e. $383,000)
shall automatically added to, and become a part of, the Non-refundable Deposit
under the Contract (such that the full amount of the Non-refundable Deposit
shall then be equal to $1,080,000);

(b) the entire Non-Refundable Deposit (i.e., $1,080,000) shall be released from
escrow and remitted by Escrow Agent to Seller; 

(c) unless the Contract is terminated due to Seller’s default, Purchaser shall
have no right to receive a refund of the Deposit; and

(d) at the Closing, Purchaser shall receive a credit against the Purchase Price
in the amount of the Deposit (i.e. $1,080,000).

4.      Adjournment of Closing Date. The Closing Date is hereby adjourned to
February 19, 2010.  TIME IS OF THE ESSENCE with respect to Purchaser and
Seller’s obligations to close the transactions contemplated by the Contract (as
amended by this Amendment) on such date.  Notwithstanding the foregoing, the
Closing may occur on an earlier date upon the mutual agreement of the parties.

5.      Miscellaneous.           This Amendment (a)  supersedes all prior oral
or written communications and agreement between or among the parties with
respect to the subject matter hereof, and (b) may be executed in counterparts,
each of which shall be deemed an original and all of which, when taken together,
shall constitute a single instrument and may be delivered by facsimile
transmission, and any such facsimile transmitted Amendment shall have the same
force and effect, and be as binding, as if original signatures had been
delivered.  As modified hereby, all the terms of the Contract are hereby
ratified and confirmed and shall continue in full force and effect.


            IN WITNESS WHEREOF, the parties hereto have executed this Amendment
as of the date and year hereinabove written.

 

Seller:

 

CCIP/3 SANDPIPER, LLC, a Delaware limited liability company

 

By:    CONSOLIDATED CAPITAL INSTITUTIONAL PROPERTIES/3, LP, a Delaware limited
partnership, its member

 

By:    CONCAP EQUITIES, INC., a Delaware corporation, its general partner

 

 

By:  /s/Trent A. Johnson

Name:  Trent A. Johnson

Title:  Vice President

 

Purchaser:

DT GROUP DEVELOPMENT, INC, a California corporation

 

By:  /s/Dan Markel
Name:  Dan Markel
Title:  President and CEO

 

 